Case 1:13-md-02472-WES-PAS Document 686 Filed 12/28/18 Page 1 of 2 PageID #: 76101



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND
   ___________________________________
                                       )
   IN RE LOESTRIN 24 FE                )    MDL No. 13-2472-WES-PAS
   ANTITRUST LITIGATION                )
                                       )
                                       )
   THIS DOCUMENT RELATES TO:           )    No. 1:13-md-2472-WES-PAS
   ALL ACTIONS                         )
   ___________________________________)

                                      ORDER

         Before the Court is Defendants’ Motion to Strike (1) End-

   Payor   Plaintiffs’    (“EPPs”)    Three   New   Rebuttal   Experts,    (2)

   Portions of the Rebuttal Expert Report of Gary L. French, and (3)

   Portions of End-Payor Plaintiffs’ Reply in Support of the Motion

   for Class Certification (ECF No. 637).        The EPPs have opposed the

   Motion (ECF No. 668).

         After careful review of the filings, the Court orders the

   following:

      1. The Motion to Strike (ECF No. 637) is provisionally DENIED.

         Further consideration and/or explanation will be provided

         later, if necessary.

      2. There will be no hearing in this matter on January 7, 9,

         and/or 10, 2019.

      3. With respect to scheduling, the Court sets the following

         schedule:

            a. Defendants shall file any sur-reply to EPPs’ Motion for

              Class Certification by January 18, 2019;
Case 1:13-md-02472-WES-PAS Document 686 Filed 12/28/18 Page 2 of 2 PageID #: 76102



            b. EPPs shall file any response to Defendants’ sur-reply by

               February 1, 2019.

            c. The parties shall work out the scheduling of any expert

               depositions and/or Daubert briefing.         Unless the Court

               grants further leave, all briefing shall be completed by

               February 5, 2019.

      4. The   Court   will   hold   the   class   certification   hearing   on

         February 11, 13, and 14, 2019.


   IT IS SO ORDERED.




    William E. Smith
    Chief Judge
    Date: December 28, 2018




                                           2
